Citation Nr: 0731169	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-41 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)


REPRESENTATION

Appellant Represented by:  The American Legion


ATTORNEY FOR THE BOARD


M. Hyland, Counsel




INTRODUCTION

The veteran had active military service from December 1971 to 
June 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the RO 
which denied service connection for hepatitis C and PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a Central Office (CO) Board 
hearing on September 27, 2007.  In a statement dated in 
August 2007, the veteran requested that his CO hearing be 
canceled and that he be scheduled for a Travel Board hearing 
due to difficulty with transportation and expenses associated 
with coming to Washington, D.C.  The Board grants the 
veteran's motion for a Travel Board hearing.  Therefore, this 
hearing should be scheduled by the agency of original 
jurisdiction.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



